Citation Nr: 0609742	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-27 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a total 
knee arthroplasty, left knee strain with degenerative joint 
disease, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from August 1947 until August 
1967.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Buffalo, New York.

The veteran indicated in his July 2004 substantive appeal 
that he wished to have a hearing before a Veterans Law Judge 
in Washington, DC.  A VA letter issued in September 2004 
notified the veteran that a hearing had been scheduled in 
December 2004.  However, as explained in the December 2004 
written brief presentation submitted by the veteran's 
accredited representative, the veteran did not appear and the 
hearing was cancelled by default.  The veteran did not offer 
to show good cause for his failure to attend and did not 
request that another hearing be scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board has reviewed the claims file and finds that further 
development is required in the present case.  Specifically, a 
notice letter has not been provided relative to the issue on 
appeal.  Issuance of such notice is required in order to 
fulfill VA's notice obligations under the VCAA and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Board finds there may be a missing 
outpatient treatment report.  Under the "Evidence" section 
of the June 2004 Statement of the Case (SOC), a VA outpatient 
treatment report dated December 18, 2004, is listed.  The SOC 
does not mention the VA location where the veteran obtained 
outpatient treatment services.   Further, the Board notes 
that the December 2004 date of treatment identified in the 
SOC must be incorrect.  Indeed, a December 18, 2004, 
treatment record could not have been associated with the 
claim at the time of the June 2004 SOC, which preceded it by 
6 months.  As such, the Board perused the file for VA 
outpatient reports document with similar dates, but no such 
documents were found.  Thus, the Board finds that additional 
efforts should be undertaken to obtain any outstanding VA 
records.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
increased rating claim and inform him of 
the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that an effective date 
for the award of benefits will be 
assigned if an increased rating is 
awarded.

2.  The RO should clarify the June 2004 
statement of the case reference to a 
later dated December 18, 2004 VA 
outpatient treatment report, and obtain 
any outstanding VA outpatient treatment 
reports related to the veteran's service-
connected left knee dated after November 
1, 2003.

3.  If additional evidence is received, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

